DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/6/22
	Applicant’s amendment to claims 1, 9 and 14 is acknowledged.
	Applicant’s addition of new claims 21-23 is acknowledged.
	Claims 1-23 are pending and claims 6-8, 11, 12 and 15-20 are withdrawn.
Claims 1-5, 9, 10, 13, 14 and 21-23 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Art
Regarding claim 14, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yamaguchi, JP 2011233753 A.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the limitation “the external connecting terminal is free of a radially protruding portion at the second end thereof” is indefinite in view of Applicant’s fig. 7A.  
Referring to fig. 7A, portion (24b) of the external terminal protrudes radially from portion (24a).  Thus, it is unclear how the external connecting terminal is free of a radially protruding portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekino, US Publication No. 2016/0143187 A1.

Sekino anticipates:
1.  A semiconductor device, comprising (see figs. 1-2): 


    PNG
    media_image1.png
    467
    683
    media_image1.png
    Greyscale


	a semiconductor module (100), including a semiconductor chip (e.g. a semiconductor chip inside 1b at para. [0035]) and an external connecting terminal (1c/1ca) which has a first end (e.g. bottom 1c) electrically connected to the semiconductor chip and a second end (e.g. top 1c+1ca) extending from the semiconductor chip; and 
	a conducting board (2) configured to have a terminal hole (2b) penetrating therethrough, an inlet and an outlet of the terminal hole being respectively on two opposite surfaces of the conducting board, the conducting board (2) being electrically connected to the external connecting terminal (1c/1ca), of which the second end (e.g. top 1c+1ca) fits into the terminal hole (2b) in a fitting direction from the inlet toward the outlet, and is fixed therein by solder (e.g. solder at para. [0033]), wherein 
	at least one of the terminal hole and the second end (e.g. top 1c+1ca) of the external connecting terminal has a lock part (1ca), and the second end (e.g. top 1c+1ca) of the external connecting terminal, inserted into the terminal hole (2b), is locked by the lock part (1ca), and thereby such that an endmost portion of the second end (e.g. top 1c+1ca) remains in the terminal hole (2b) without protruding out from the outlet, and is fixed in the terminal hole by the solder.  See Sekino at para. [0001] – [0055], figs. 1-13.

2. The semiconductor device according to claim 1, wherein:
	the semiconductor module (100) further includes a sealing unit (1b) that seals the semiconductor chip (e.g. para. [0035]) and the first end (e.g. bottom 1c) of the external connecting terminal (1c/1ca) therein, 
	the second end (e.g. top 1c + 1ca) of the external connecting terminal extends from the sealing unit (1b), and the conducting board (2) is set on the second end outside the sealing unit (1b), fig. 2.

9.  The semiconductor device according to claim 1, wherein: the lock part (1ca) includes a stepped portion located on at least one of an inner periphery of the terminal hole and a side periphery of the second end of the external connecting terminal (e.g. 1ca has a step because of 90 degree corners), fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekino, as applied to claim 1 above, in view of Nakamura et al. US Publication No. 2018/0114735 A1.

Regarding claim 3:
Sekino teaches all the limitations of claim 1 above, and further teaches the semiconductor module further includes a sealing unit (1b) that seals the semiconductor chip (para. [0035]) and the external connecting terminal (e.g. bottom portion of 1c/1ca), fig. 2.
Sekino does not expressly teach a sealing the conducting board.

In an analogous art, Nakamura teaches:
3. The semiconductor device according to claim 1, wherein (see fig. 1A): 
	the semiconductor module further includes a sealing unit (2) that seals the semiconductor chip (4a, 4b), the external connecting terminal (5b), and the conducting board (e.g. conducting board above 4a, 4b that terminals 5b are inserted into and labeled 29 in fig. 4b) therein.  See Nakamura at para. [0035] – [0050].
	Nakamura further teaches:
22.  The semiconductor device according to claim 3, wherein the sealing unit (2) seals a surface of the conducting board (e.g. conducting board above 4a, 4b that terminals 5b are inserted into and labeled 29 in fig. 4b) opposite to another surface thereof facing the semiconductor chip (4a, 4b), fig. 1A.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sekino with the teachings of Nakamura because the sealing provides a housing for the components to protect against damage or contaminants (e.g. see housing in Nakamura at para. [0037])

	Claims 4, 5, 10, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekino, as applied to claim 1 above, in view of Terashima, US Publication No. 2018/0338376 A1 (from the IDS).

	Regarding claim 4:
Sekino teaches all the limitations of claim 1 above, and further teaches:
4.  The semiconductor device according to claim 3, wherein: 
	the external connecting terminal (1c/1ca), the conducting board (2) and the terminal hole (2b) are respectively a first external connecting terminal, a first conducting board and a first terminal hole of the semiconductor device; 
	the semiconductor module (100) further includes a second external connecting terminal (e.g. there are a plurality of terminals 1c/1ca) which has 
	a first end (e.g. bottom 1c) electrically connected to the semiconductor chip (1) inside the sealing unit (e.g. resin case 1b, para. [0035]), and 
	a second end (e.g. top 1c + 1ca) extending from the sealing unit (1b), the second external connecting terminal having a tip face (e.g. top face) at the second end thereof, fig. 2.

	Sekino does not expressly teach the semiconductor device further includes a second conducting board which is located between the first conducting board and the semiconductor module.
	In an analogous art, Terashima, in fig. 12, teaches a semiconductor module has a first conducting board (110-1) and a second conducting board (110-2).

	Terashima teaches:
	(see fig. 12, also see figs. 6-7) the semiconductor device further includes a second conducting board (110-2) which 
	is located between the first conducting board (110-1) and the semiconductor module (e.g. 100 inside housing 12, para. [0044]), 
	has an aperture (e.g. plurality of openings in 110-2) allowing a first external connecting terminal (e.g. plurality of 26-1 to 26-3) to pass therethrough, and has a terminal hole , that is a second terminal hole (e.g. plurality of openings in 110-2) of the semiconductor device, penetrating therethrough, an inlet and an outlet of the second terminal hole being respectively on two opposite surfaces of the second conducting board (110-2), and 
	is electrically connected to the second external connecting terminal (e.g. plurality of 26-1 to 26-3), of which the second end fits into the second terminal hole (e.g. plurality of openings in 110-2) from the inlet toward the outlet thereof, and is fixed therein by solder (e.g. 118 in fig. 6), and 
	the first conducting board (110-1) has another aperture (e.g. plurality of openings in 110-1) formed therein at a position opposing the tip face of the second external connecting terminal e.g. plurality of 26-1 to 26-3).  See Terashima at para. [0108] – [0111], also see para. [0081] – [0091], 

Regarding claim 5:
	Sekino further teaches:
5. The semiconductor device according to claim 4, wherein: 
	the lock part (1ca) is a first lock part, fig. 2.

	Terashima further teaches:
5. The semiconductor device according to claim 4, wherein (see fig. 12 also see figs. 6-7): 
	at least one of the second terminal hole and the second end of the second external connecting terminal (26-2 to 26-3) has a second lock part (22-2, 29) located thereon, 
	the second end of the second external connecting terminal (26-2 to 26-3), inserted into the second terminal hole (e.g. opening sin 110-2), is locked by the second lock part (22-2, 29) and thereby remains in the second terminal hole, and 
	the second lock part includes at least one of a stepped portion (e.g. step formed at corner of 22-2), a taper, or a projection (29).  See Terashima at para. [0108] – [0111], also see para. [0081] – [0091], 
	
Regarding claim 10:
	Sekino further teaches:

10. The semiconductor device according to claim 9, wherein: 
	the external connecting terminal (1c/1ca) has, at the second end (e.g. top 1c + 1ca) thereof, a tip face (e.g. top 1c) that has a center and a peripheral edge, and 
	the stepped portion (e.g. corners of 1ca) …[is] located at the peripheral edge of the tip face (e.g. top 1c) of the external connecting terminal, fig. 2.

	Sekino does not expressly teach a projection located at the center of the tip face of the external connecting terminal.

	Terashima teaches (see figs. 6) a projection (22-a) located at the center of a tip (22-b) face of the external connecting terminal (25).

	Terashima also teaches (see fig. 12) a projection (29) located at the center of a tip (21) face of the external connecting terminal (22-3).

	Terashima further teaches:
13. The semiconductor device according to claim 10, (see figs. 6) wherein the projection (22-a) is integrally formed on the tip face (22-b) of the external connecting terminal (22-23).  

13. The semiconductor device according to claim 10, (see fig. 12) wherein the projection (29) is integrally formed on the tip face (21) of the external connecting terminal (22-23).  

Regarding claim 21:
	In a first interpretation-
	Sekino further teaches:
21.  The semiconductor device according to claim 1, wherein (see fig. 2) the external connecting terminal (1c/1ca) is free of a radially protruding portion at the second end thereof (e.g. At the second end of the external connecting terminal (1c/1ca), portion (1c) of the terminal that is in the terminal hole (2b) is free of a radially protruding portion.)

	In a second interpretation- 
	Terashima further teaches:
21.  The semiconductor device according to claim 1, wherein (see fig. 7) the external connecting terminal (26-1) is free of a radially protruding portion at the second end (e.g. top end) thereof.

	One of ordinary skill in the art modifying Sekino’s external connecting terminal (1c/1ca in fig. 2) to have a sidewall shape shown in Terashima’s fig. 7 would form “the external connecting terminal is free of a radially protruding portion at the second end thereof”, as recited in the claim, because the modification would from Sekino’s sidewall (1ca) to be coplanar with sidewall of bottom (1c) such that portion (1ca) does not protrude radially.  Also see the 35 USC 112 rejection above.


    PNG
    media_image2.png
    243
    192
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    293
    369
    media_image3.png
    Greyscale



It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sekino with the teachings of Terashima because (i) providing more than control board enables integrating circuit boards to perform different functions in the semiconductor package; (ii) providing a projection on the tip face had the advantage that “…the height position at which the control board 110 and the step 22 contact can be adjusted by adjusting the size of the opening 112. That is, the clearance 13 between the control board 110 and the housing 10 can be adjusted by adjusting the size of the opening 112” (e.g. para. [0075])  and “As shown in FIG. 6, by changing the X-axis direction lengths of the openings 112 of the control board 110, the height position of the control board 110 can be changed without changing the control pins 20 themselves provided to the power semiconductor module 100.” (e.g. para. [0084]); and (iii)  A change in shape is considered within the skill level of one of ordinary skill in the art.  See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  

	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekino, as applied to claim 1 above, in view of Oka et al., US Publication No. 2010/0127383 A1 and Bayerer, US Publication No. 2016/0219705 A1.

Regarding claim 23:
	Sekino teaches all the limitations of claim 1 above, but is silent wherein the external connecting terminal is a main terminal where principal current flows in and out, and the conducting board is a busbar.
	Sekino, in fig. 2, teaches the external connecting terminal (1c/1ca) is coupled to the semiconductor chip (e.g. a semiconductor chip inside 1b at para. [0035]).
	In an analogous art, Oka, in fig. 7, teaches external connecting terminals (11/13) coupled to the semiconductor chip (1a, 1b) is a main terminal where principal current flows in and out.  See Oka at para. [0040], [0058] – [0060], [0063], also see para. [0025] – [0026],.
	In an analogous art, Bayerer teaches a conducting board is a busbar at para. [0033]: “The first printed circuit board 1 can optionally be a laminated busbar arrangement in which the first and second metallization layers 11 and 12 are laminated together with the insulation carrier 10 to form a composite assembly. In principle, however, any other printed circuit boards can also be used.”
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sekino with the teachings of Oka so that semiconductor device “is able to become conductive with an external circuit”.  See Oka at para. [0060].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sekino with the teachings of Bayerer because one of ordinary skill in the art would be motivated to look for alternative arrangements for the printed circuit board and Bayerer teaches a busbar is a type of arrangement suitable for a printed circuit board in the art.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
6 June 2022